      Case 2:16-cv-00750-CB-CRE Document 351 Filed 08/24/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ADAMS POINTE I, L.P., et al.,      )
                                   )
               Plaintiffs,         )                Civil Action No. 16-750
                                   )
          v.                       )                Judge Cathy Bissoon
                                   )                Chief Magistrate Judge Cynthia Reed Eddy
TRU-FLEX METAL HOSE CORP., et al., )
                                   )
               Defendants.         )


                                  MEMORANDUM ORDER

       This case has been referred to Chief United States Magistrate Judge Cynthia Reed Eddy

for pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A)

and (B), and Local Rule of Civil Procedure 72.

       On July 17, 2020, the Magistrate Judge issued a Report (Doc. 346) recommending that

Plaintiffs’ amended Motion (Doc. 315) for class certification be denied. Service of the Report

and Recommendation (“R&R”) was made on the parties, and both sides have filed Objections.

See Docs. 347 & 348.

       After a de novo review of the pleadings and documents in the case, together with the

Report and Recommendation and the Objections thereto, the following Order is entered:

Plaintiffs’ amended Motion (Doc. 315) for class certification is DENIED, and the R&R

is adopted as the Opinion of the District Court.

       IT IS SO ORDERED.



August 24, 2020                                     s\Cathy Bissoon
                                                    Cathy Bissoon
                                                    United States District Judge
      Case 2:16-cv-00750-CB-CRE Document 351 Filed 08/24/20 Page 2 of 2




cc (via ECF email notification):

All Counsel of Record




                                      2
